The plaintiff in error in due time perfected its appeal from the judgment of the trial court, and in accordance with the rules of this court on July 9, 1917, duly served and filed its brief herein. The defendants in error have failed to file a brief, request an extension of time in which to file brief, or offer any excuse for failure to file brief.
From an examination of the brief of plaintiff in error, the argument and authorities seem to sustain the assignments of error presented in its brief. This court not being required to search the record for reasons to affirm the judgment of the court below, under rule 7 of this court the judgment of the trial court should he reversed, and this cause remanded for a new trial.
                          On Rehearing.